Opinion issued December 10, 2008







 
 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00857-CR
____________

IN RE MICHAEL E. ROBERTS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Michael E. Roberts, has filed a pro se petition
 for writ of mandamus. 
In his petition, relator refers to his four 1999 felony convictions, in trial court cause
numbers 770396, 771007, 771371, 667886, in which he was sentenced to
confinement for 40 years.  In his petition, relator states that he is seeking to make a
record to assist him in preparing a post-conviction writ of habeas corpus.
  We
dismiss the petition.
          This Court  may issue writs of mandamus and all other writs necessary to
enforce our jurisdiction.  Tex. Gov’t Code Ann. § 22.221(a) (Vernon Supp. 2008). 
Relator’s requests do not fall within our mandamus authority because his felony
convictions are final.
  The Court of Criminal Appeals has exclusive jurisdiction to
grant post-conviction relief in final felony convictions. 
          Even if we considered relator’s request as a petition for writ of habeas corpus,
we have neither original habeas corpus jurisdiction in criminal cases, nor post-conviction habeas corpus jurisdiction in felony cases.  See Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2008).  
          The petition for writ of mandamus is therefore dismissed for lack of
jurisdiction.PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).